Appeal from a decision of the Unemployment Insurance Ap*1013peal Board, filed June 18, 2009, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the determination of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment as an administrative secretary without good cause. Claimant made allegations that a former subordinate had subjected her to a hostile work environment. The ensuing investigation did not uncover evidence to substantiate her claims; it did, however, disclose failings in claimant’s supervisory style. A written warning was accordingly issued to claimant that directed her to improve that style and resolve other issues within six months. Rather than sign the warning, she packed her belongings and left the office. While claimant felt uncomfortable signing the warning and apparently believed that it was either a prelude to her discharge or an attempt to constructively discharge her, neither criticism of one’s job performance nor quitting in anticipation of discharge constitutes good cause for resignation (see Matter of Johnson [Commissioner of Labor], 67 AD3d 1228, 1229 [2009]; Matter of Santiago [Commissioner of Labor], 308 AD2d 674 [2003]). As continuing work was available to claimant, we find no reason to disturb the Board’s decision.
Cardona, P.J., Peters, Malone Jr., Stein and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.